DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

Applicant’s amendment filed on 12/30/2021 has been entered. Claims 22, 28, 32-33, 38, and 40 have been amended. Claims 22-41 are still pending in this application, with claims 22, 33 and 40 being independent.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 22-28, 31-38 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Pettit et al. (US 2015/0163142; provided in Applicant’s IDS dated 9/25/2020, hereinafter Pettit) in view of Zhou (CN 104283741A. Paragraph numbers below refer to the English translation provided), and further in view of Sinha (US 7369557; provided in Applicant’s IDS dated 9/25/2020).

claim 22, Pettit discloses for a network forwarding element, a data-plane circuit for forwarding data messages within a network, the data-plane forwarding circuit comprising: a plurality of programmable stages to process data messages received by the data-plane circuit [Pettit discloses a forwarding element that receives a packet, inspects the packet and processes it (Pettit Figure 1 and paragraph 0023). The data includes a group of tuples (Pettit paragraph 0056). As shown in Figure 1, there are several stages of the process – i.e. receiving a packet, identifying size, processing the packet, etc., which means that a data-plane circuit is implicit. Pettit Figure 3 further discloses several stages for processing a packet by a forwarding element (Pettit Figure 3 and paragraphs 0043-0044)];
The plurality of programmable stages comprising; a first set of programmable stages to perform data message forwarding operations to process received data messages for forwarding to a network [Pettit Figure 3 shows an example of packet processing in a forwarding element where during stages 2, 3, the forwarding element finds a flow table entry to process the packet (Pettit paragraphs 0044 and 0046); and outputs the packet in the network through a port during another stage (Pettit paragraph 0048)]. Pettit further discloses a second set of programmable stages to detect large flows [Pettit discloses that one of the stage (e.g. third stage in Figure 5) may act as an elephant flow detector where the size of the packet may be identified (Pettit paragraph 0056)].
Pettit does not expressly disclose the features of generating probabilistic statistical values regarding the processed data message flows, and based on at least one dynamically determined threshold value and the generated probabilistic statistical values, identifying and designating a subset of the processed data message flows to be part of large data message flows; wherein the at least one dynamically determined threshold value is based on message aging.
However, in the same or similar field of invention, Zhou discloses an aging threshold value which is related to determining flow entry aging (see Zhou paragraph 0039). Flow entry aging is determined based on the thresholds and next large flow message is received accordingly (Zhou paragraph 0064). Zhou also discloses that the threshold is a system preset value, but can be set according to need (i.e. determined dynamically or as needed) (Zhou paragraph 0034).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pettit and Zhou to have the feature of a 
Pettit and Zhou do not expressly disclose the feature of generating probabilistic statistical values regarding the processed data message flows, and based on at least one dynamically determined threshold value and the generated probabilistic statistical values, identifying and designating a subset of the processed data message flows to be part of large data message flows.
However, in the same or similar field of invention, Sinha discloses a method and a system for forwarding packets in a flow that uses probabilistic structures in the form of Bloom filters (Sinha column 4 lines 21-24). The flow distribution unit maintains a Bloom filter for each processors and a lookup is performed in all the filters. The packet is forwarded to corresponding processor according to the match in Bloom filters (Sinha column 4 lines 53-58). A Bloom filter is a probabilistic data structure which is used to determine if an element might be part of a set (i.e. group or subset) (Sinha column 4 lines 64-66). Thus, Sinha discloses that probabilistic data structures are generated (maintains probabilistic data structures), associating flow control probabilistic data structure with each processor, and directing the packets in a flow to appropriate processor based on Bloom filters or probabilistic values, which is same as designating a subset of packets based on probabilistic values. 
As Pettit and Zhou already disclose regarding identifying size of the packet and determining elephant or large flows and dynamically determined threshold value that is based on message aging (see above); it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pettit, Zhou and Sinha to have the features of generating probabilistic statistical values regarding the processed data message flows, and based on at least one dynamically determined threshold value and the generated probabilistic statistical values, identifying and designating a subset of the processed data message flows to be part of large data message flows. The suggestion/motivation would have been to provide improved techniques for routing flows (Sinha column 2 lines 65-67, column 7 lines 30-35).

Regarding claim 23, Pettit, Zhou and Sinha disclose the data-plane circuit of claim 22. Pettit, Zhou and Sinha further disclose wherein the programmable stages comprise programmable message 
A second set of programmable message processing stages to perform large-flow detection after the second set of the programmable message processing stages are programmed to perform large-flow detection operations [Pettit discloses that one of the stage (e.g. third stage in Figure 5) may act as an elephant flow (i.e. large flow) detector where the size of the packet may be identified (Pettit paragraph 0056); indicating large-flow detection]. In addition, the same motivation is used as the rejection of claim 22.

Regarding claim 24, Pettit, Zhou and Sinha disclose the data-plane circuit of claim 22. Pettit, Zhou and Sinha further disclose wherein identify and designate a subset of the processed data message flows to be part of large data message flows comprises: store probabilistic statistical values for the data message flows processed by the first set of programmable stages; and generate probabilistic statistical values regarding the processed data message flows, store the generated probabilistic statistical values, and identify the subset of the processed data message flows as being part of large data message flows based on the generated probabilistic statistical values [Sinha discloses that a flow state is created during the processing of a packet of the flow and the state is saved in memory for subsequent packets. A distributed memory multi-processor system may maintain a per flow state (Sinha column 1 lines 15-25). Pettit discloses a detection circuit where the size of the packet may be identified (Pettit paragraph 0056). A packet is received and data relating to the elephant flow are stored (Pettit paragraph 0056). Sinha discloses that based on tuple information, multiple hashes for the tuples of a flow are calculated and stored in Bloom filters, which is a probabilistic data structure (Sinha column 4 lines 42-46). Thus, Bloom 

Regarding claim 25, Pettit, Zhou and Sinha disclose the data-plane circuit of claim 22. Pettit, Zhou and Sinha further disclose wherein for a received data message, the second set of programmable stages is to: generate at least one address value based on a set of identifiers associated with the received data message, use the generated at least one address value to identify a location in a storage, and based on a set of attributes of the received data message, increment a probabilistic statistical value stored at the identified storage location [Pettit discloses a detection circuit where the size of the packet may be identified (Pettit paragraph 0056). A packet is received and data relating to the elephant flow are stored (Pettit paragraph 0056). Sinha discloses that based on tuple information, multiple hashes for the tuples of a flow are calculated and stored in Bloom filters, which is a probabilistic data structure (Sinha column 4 lines 42-46). Furthermore, each processor maintains a counting Bloom filter where once the indices for a new flow are known, the counting Bloom filter is incremented (i.e. incrementing a probabilistic statistical value stored)]. In addition, the same motivation is used as the rejection of claim 22. 

Regarding claim 26, Pettit, Zhou and Sinha disclose the data-plane circuit of claim 22. Pettit, Zhou and Sinha further disclose wherein for a received data message, the second set of programmable stages is to: generate a plurality of address value based on a set of identifiers associated with the data message, use the plurality of generated address values to identify a plurality of locations in a set of storage, and based on a set of attributes of the received data message, increment a plurality of probabilistic statistical values stored at the plurality of the identified locations [As mentioned above, Pettit discloses a detection circuit where the size of the packet may be identified (Pettit paragraph 0056). A packet is received and data relating to the elephant flow are stored (Pettit paragraph 0056). Sinha discloses that based on tuple information, multiple hashes for the tuples of a flow are calculated and stored in Bloom filters, which is a probabilistic data structure (Sinha column 4 lines 42-46). Furthermore, each processor maintains a counting Bloom filter where once the indices for a new flow are known, the 

Regarding claim 27, Pettit, Zhou and Sinha disclose the data-plane circuit of claim 26. P Pettit, Zhou and Sinha further disclose wherein the set of attributes comprise a set of flowing-identifying header values that identify a flow associated with the received data message [Pettit discloses that the data in the received packet includes header values (e.g. tuples) (Pettit paragraph 0056). Sinha discloses that a flow is identified by a set of defined tuples (source/destination addresses, ports, etc. which are the attributes) (Sinha column 1 lines 36-45). The tuples of a received packet are processed to generate a set of hash values that are used to determine whether the received packet hits a flow assigned to a processor (Sinha column 3 lines 7-13); which indicates a set of slowing-identifying header values for identifying a flow]. In addition, the same motivation is used as the rejection of claim 26.

Regarding claim 28, Pettit, Zhou and Sinha disclose the data-plane circuit of claim 26. Pettit, Zhou and Sinha further disclose wherein the second set of programmable stages comprises a set of one or more hash generators to generate a plurality of hash values from a set of flow-identifying header values of the received data message, said hash values to serve as the plurality of generated address values to identify the plurality of locations in a set of storage [Sinha discloses that a flow is identified by a set of defined tuples (source/destination addresses, ports, etc. which are the attributes) (Sinha column 1 lines 36-45). The tuples of a received packet are processed to generate a set of hash values that are used to determine whether the received packet hits a flow assigned to a processor (Sinha column 3 lines 7-13); Sinha further discloses that based on tuple information, multiple hashes for the tuples of a flow are calculated and stored in Bloom filters, which is a probabilistic data structure (Sinha column 4 lines 42-46); indicating hash values serving as address for identifying storage locations]. In addition, the same motivation is used as the rejection of claim 26.

Regarding claim 31, Pettit, Zhou and Sinha disclose the data-plane circuit of claim 22. Pettit, Zhou and Sinha further disclose regarding a plurality of ports to receive and transmit data messages 

Regarding claim 32, Pettit, Zhou and Sinha disclose the data-plane circuit of claim 22. Pettit, Zhou and Sinha further disclose regarding a control-plane circuit to program the data-plane circuit [Pettit Figure 1 discloses several stages of process including receiving a packet, identifying size, processing the packet, etc., which indicates a data-plane circuit. Pettit Figures 3-5 show examples of packet processing in a forwarding element which includes Kernel module which checks datapath, and may also check flow entries to process the packet (Pettit paragraph 0040); indicating a control plane function. In some cases, control function can be used to generate and push a flow or rule into datapath (Pettit paragraph 0041). In other examples, a network controller may push management data to forwarding elements and establish data tunnels between two machines (Pettit paragraphs 0068-0070). This indicates a control-plane circuit to program the data-plane circuit]. In addition, the same motivation is used as the rejection of claim 22.

Regarding claim 33, Pettit discloses a method of detecting large data message flows, the method comprising: in a data-plane circuit: processing data messages received by the data-plane circuit [Pettit discloses a forwarding element that receives a packet, inspects the packet and processes it (Pettit Figure 1 and paragraph 0023). The data includes a group of tuples (Pettit paragraph 0056). As shown in Figure 1, there are several stages of the process – i.e. receiving a packet, identifying size, processing the packet, etc., which means that a data-plane circuit is implicit. Pettit Figures 3-5 show examples of packet processing in a forwarding element which includes Kernel module which checks datapath, and may also check flow entries to process the packet (Pettit paragraph 0040); indicating a control plane function. Pettit Figure 3 further discloses several stages for processing a packet by a forwarding element (Pettit Figure 3 and paragraphs 0043-0044)],
 Performing, using a first set of programmable stages data message, forwarding operations to process received data messages for forwarding to a network [Pettit Figure 3 shows an example of packet 
Pettit does not expressly disclose the features of generating probabilistic statistical values regarding the processed data message flows, and based on at least one dynamically determined threshold value and the generated probabilistic statistical values, identifying and designating, using the second set of programmable stages, a subset of the processed data message flows to be part of large data message flows; wherein the at least one dynamically determined threshold value is based on message aging.
However, in the same or similar field of invention, Zhou discloses an aging threshold value which is related to determining flow entry aging (see Zhou paragraph 0039). Flow entry aging is determined based on the thresholds and next large flow message is received accordingly (Zhou paragraph 0064). Zhou also discloses that the threshold is a system preset value, but can be set according to need (i.e. determined dynamically or as needed) (Zhou paragraph 0034).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pettit and Zhou to have the feature of a dynamically determined threshold value that is based on message aging. The suggestion/motivation would have been to provide a method for accurately detecting large flow aging (Zhou paragraph 0005).
Pettit and Zhou do not expressly disclose the feature of generating probabilistic statistical values regarding the processed data message flows, and based on at least one dynamically determined threshold value and the generated probabilistic statistical values, identifying and designating, using the second set of programmable states, a subset of the processed data message flows to be part of large data message flows.
However, in the same or similar field of invention, Sinha discloses a method and a system for forwarding packets in a flow that uses probabilistic structures in the form of Bloom filters (Sinha column 4 
As Pettit and Zhou already disclose regarding identifying size of the packet and determining elephant or large flows and dynamically determined threshold value that is based on message aging (see above); it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pettit, Zhou and Sinha to have the features of generating probabilistic statistical values regarding the processed data message flows, and based on at least one dynamically determined threshold value and the generated probabilistic statistical values, identifying and designating, using the second set of programmable stages, a subset of the processed data message flows to be part of large data message flows. The suggestion/motivation would have been to provide improved techniques for routing flows (Sinha column 2 lines 65-67, column 7 lines 30-35).

Regarding claim 34, Pettit, Zhou and Sinha disclose the method of claim 33. Pettit, Zhou and Sinha further disclose wherein: identifying and designating a subset of the processed data message flows to be part of large data message flows comprises: generating probabilistic statistical values regarding the processed data message flows, storing the generated probabilistic statistical values, and identifying the subset of the processed data message flows as being part of large data message flows based on the generated probabilistic statistical values [Sinha discloses that a flow state is created during the processing of a packet of the flow and the state is saved in memory for subsequent packets. A distributed memory multi-processor system may maintain a per flow state (Sinha column 1 lines 15-25). Pettit discloses a detection circuit where the size of the packet may be identified (Pettit paragraph 0056). A packet is received and data relating to the elephant flow are stored (Pettit paragraph 0056). Sinha 

Regarding claim 35, Pettit, Zhou and Sinha disclose the method of claim 33. Pettit, Zhou and Sinha further disclose regarding in the data-plane circuit: generating at least one address value based on a set of identifiers associated with the received data message, using the generated at least one address value to identify a location in a storage, and based on a set of attributes of the received data message, increment a probabilistic statistical value stored at the identified storage location [Pettit discloses a detection circuit where the size of the packet may be identified (Pettit paragraph 0056). A packet is received and data relating to the elephant flow are stored (Pettit paragraph 0056). Sinha discloses that based on tuple information, multiple hashes for the tuples of a flow are calculated and stored in Bloom filters, which is a probabilistic data structure (Sinha column 4 lines 42-46). Furthermore, each processor maintains a counting Bloom filter where once the indices for a new flow are known, the counting Bloom filter is incremented (i.e. incrementing a probabilistic statistical value stored)]. In addition, the same motivation is used as the rejection of claim 33. 

Regarding claim 36, Pettit, Zhou and Sinha disclose the method of claim 33. Pettit, Zhou and Sinha further disclose regarding in the data-plane circuit: generating a plurality of address value based on a set of identifiers associated with the data message, using the plurality of generated address values to identify a plurality of locations in a set of storage, and based on a set of attributes of the received data message, incrementing a plurality of probabilistic statistical values stored at the plurality of the identified locations [As mentioned above, Pettit discloses a detection circuit where the size of the packet may be identified (Pettit paragraph 0056). A packet is received and data relating to the elephant flow are stored (Pettit paragraph 0056). Sinha discloses that based on tuple information, multiple hashes for the tuples of a flow are calculated and stored in Bloom filters, which is a probabilistic data structure (Sinha column 4 lines 42-46). Furthermore, each processor maintains a counting Bloom filter where once the indices for a 

Regarding claim 37, Pettit, Zhou and Sinha disclose the method of claim 36. Pettit, Zhou and Sinha further disclose wherein the set of attributes comprise a set of flowing- identifying header values that identify a flow associated with the received data message [Pettit discloses that the data in the received packet includes header values (e.g. tuples) (Pettit paragraph 0056). Sinha discloses that a flow is identified by a set of defined tuples (source/destination addresses, ports, etc. which are the attributes) (Sinha column 1 lines 36-45). The tuples of a received packet are processed to generate a set of hash values that are used to determine whether the received packet hits a flow assigned to a processor (Sinha column 3 lines 7-13); which indicates a set of slowing-identifying header values for identifying a flow]. In addition, the same motivation is used as the rejection of claim 36. 

Regarding claim 38, Pettit, Zhou and Sinha disclose the method of claim 36. Pettit, Zhou and Sinha further disclose regarding generating a plurality of hash values from a set of flow-identifying header values of the received data message, wherein the hash values provide the plurality of generated address values to identify the plurality of locations in a set of storage [Sinha discloses that a flow is identified by a set of defined tuples (source/destination addresses, ports, etc. which are the attributes) (Sinha column 1 lines 36-45). The tuples of a received packet are processed to generate a set of hash values that are used to determine whether the received packet hits a flow assigned to a processor (Sinha column 3 lines 7-13); Sinha further discloses that based on tuple information, multiple hashes for the tuples of a flow are calculated and stored in Bloom filters, which is a probabilistic data structure (Sinha column 4 lines 42-46); indicating hash values serving as address for identifying storage locations]. In addition, the same motivation is used as the rejection of claim 36. 

Regarding claim 40, Pettit discloses a non-transitory computer-readable medium comprising instructions stored thereon, that if executed by one or more processors, cause the one or more 
Perform data message forwarding operations to process received data messages for forwarding to a network [Pettit Figure 3 shows an example of packet processing in a forwarding element where during stages 2, 3, the forwarding element finds a flow table entry to process the packet (Pettit paragraphs 0044 and 0046); and outputs the packet in the network through a port during another stage (Pettit paragraph 0048)]. Pettit further discloses a second set of programmable stages to detect large flows [Pettit discloses that one of the stage (e.g. third stage in Figure 5) may act as an elephant flow detector where the size of the packet may be identified (Pettit paragraph 0056)]. Pettit further discloses a second set of programmable stages to detect large flows [Pettit discloses that one of the stage (e.g. third stage in Figure 5) may act as an elephant flow detector where the size of the packet may be identified (Pettit paragraph 0056)].
Pettit does not expressly disclose the features of generating probabilistic statistical values regarding the processed data message flows, and based on at least one dynamically determined threshold value and the generated probabilistic statistical values, identifying and designating a subset of the processed data message flows to be part of large data message flows; wherein the at least one dynamically determined threshold value is based on message aging.
However, in the same or similar field of invention, Zhou discloses an aging threshold value which is related to determining flow entry aging (see Zhou paragraph 0039). Flow entry aging is determined based on the thresholds and next large flow message is received accordingly (Zhou paragraph 0064). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pettit and Zhou to have the feature of a dynamically determined threshold value that is based on message aging. The suggestion/motivation would have been to provide a method for accurately detecting large flow aging (Zhou paragraph 0005).
Pettit and Zhou do not expressly disclose the feature of generating probabilistic statistical values regarding the processed data message flows, and based on at least one dynamically determined threshold value and the generated probabilistic statistical values, identifying and designating a subset of the processed data message flows to be part of large data message flows.
However, in the same or similar field of invention, Sinha discloses a method and a system for forwarding packets in a flow that uses probabilistic structures in the form of Bloom filters (Sinha column 4 lines 21-24). The flow distribution unit maintains a Bloom filter for each processors and a lookup is performed in all the filters. The packet is forwarded to corresponding processor according to the match in Bloom filters (Sinha column 4 lines 53-58). A Bloom filter is a probabilistic data structure which is used to determine if an element might be part of a set (i.e. group or subset) (Sinha column 4 lines 64-66). Thus, Sinha discloses that probabilistic data structures are generated (maintains probabilistic data structures), associating flow control probabilistic data structure with each processor, and directing the packets in a flow to appropriate processor based on Bloom filters or probabilistic values, which is same as designating a subset of packets based on probabilistic values. 
As Pettit and Zhou already disclose regarding identifying size of the packet and determining elephant or large flows and dynamically determined threshold value that is based on message aging (see above); it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pettit, Zhou and Sinha to have the features of generating probabilistic statistical values regarding the processed data message flows, and based on at least one dynamically determined threshold value and the generated probabilistic statistical values, identifying and designating a subset of the processed data message flows to be part of large data message flows. The 

Regarding claim 41, Pettit, Zhou and Sinha disclose the computer-readable medium of claim 40. Pettit, Zhou and Sinha further disclose wherein to identify and designate a subset of the processed data message flows to be part of large data message flows, the data-plane circuit is to: store probabilistic statistical values for the data message flows processed by the first set of programmable stages; and generate probabilistic statistical values regarding the processed data message flows, store the generated probabilistic statistical values, and identify the subset of the processed data message flows as being part of large data message flows based on the generated probabilistic statistical values [Sinha discloses that a flow state is created during the processing of a packet of the flow and the state is saved in memory for subsequent packets. A distributed memory multi-processor system may maintain a per flow state (Sinha column 1 lines 15-25). Pettit discloses a detection circuit where the size of the packet may be identified (Pettit paragraph 0056). A packet is received and data relating to the elephant flow are stored (Pettit paragraph 0056). Sinha discloses that based on tuple information, multiple hashes for the tuples of a flow are calculated and stored in Bloom filters, which is a probabilistic data structure (Sinha column 4 lines 42-46). Thus, Bloom filters correspond to the probabilistic data structures based on which the flow are directed to appropriate processor]. In addition, the same motivation is used as the rejection of claim 40. 


Allowable Subject Matter

Claims 29-30, 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 29 and 39 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of wherein the plurality of generated address values comprise first and second sets of a plurality of address values, a set of address values to 


Response to Arguments

Applicant’s arguments filed on 12/30/2021 with respect to claim rejection under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised according to the amended claims. 
The obviousness-type double patenting rejection has been withdrawn in view of amended claims.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414